DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	The election of species requirement dated September 23, 2022 is withdrawn.  The full scope of the claims was searched and examined.
Information Disclosure Statement
3.	The information disclosure statement dated May 3, 2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Status of Claims
4.	Claims 24-40 are pending.  All claims are rejected.
Claim Objections
5.	Claim 25 objected to because of the following informality:  the term “cancer” is misspelled in several occurrences of the term, for example, lines 11 and 12.
6.	Claim 29 objected to because of the following informality:  there is a grammatical error in the claim language.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 24-40, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-22 of U.S. Patent No. 9,650,393.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided below.
	The claims of the patent are directed to a method of treating cancer in a patient having cancer comprising administering to said patient a therapeutically effective amount of 
    PNG
    media_image1.png
    176
    212
    media_image1.png
    Greyscale
 wherein the cancer is selected from breast cancer or non-small cell lung cancer.  The claims of the patent anticipate the present claims.
	Dependent claims of the patent are directed to methods wherein the cancer expresses PIK3CA mutant selected from E542K and the specific compounds recited in the present claims.  Dependent claims of the patent are directed to methods further comprising administering an additional therapeutic agent selected from 5-FU and others.

8.	Claims 24-30, 39-40, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 14-24 of copending Application No. 17,156,381 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Determination of scope and contents of the claims of the copending application
The claims of the copending application are directed to method for treatment of cancer in a patient comprising administering a therapeutically effective amount of 
    PNG
    media_image2.png
    158
    180
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, wherein the patient has been previously treated with metformin.  Dependent claims are directed to cancer such as breast cancer (eg. claim 7), further administration of an additional therapeutic agent such as palbociclib (eg. claim 11), wherein the cancer expresses a PIK3CA mutation such as E542K (eg. page 13).  The compound corresponds to the present claims in the following manner:  R1=methyl; R2=CF2.  Moreover, the patent contemplates treating patients having cancer, eg. see page 24.

Ascertaining the differences between claims of copending application and claims al issue
The difference between the present claims and the claims of the copending application is that the present claims require a patient having cancer.

Resolving the level of ordinary skill in the pertinent art - Pima Facie Case of
Obvigusness
One of ordinary skill would be motivated to apply the treatment in the copending application to a patient already having cancer.  Furthermore, the copending application suggests this treatment.  For this reason, the skilled artisan has the teaching, suggestion and motivation to practice the present claims.  The claims are prima facie obvious over the claims of the copending application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626